
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 671
		IN THE HOUSE OF REPRESENTATIVES
		
			May 31, 2012
			Mr. Cassidy submitted
			 the following resolution; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives concerning the need for a comprehensive public alert and
		  warning system for the United States, and for other purposes.
	
	
		Whereas the safety and security of the Nation depends on
			 an effective, reliable, integrated, flexible, and comprehensive system to
			 timely alert and warn the people of the United States, regardless of their
			 location, in situations of war, terrorist attack, natural disaster, imminent
			 danger, or emergency and in other hazardous situations that threaten the
			 health, safety, or well-being of persons or their properties;
		Whereas Executive Order 13407, signed by President George
			 W. Bush on June 26, 2006, called for the establishment of a comprehensive
			 public alert and warning system;
		Whereas the Federal Emergency Management Agency
			 established the Integrated Public Alert and Warning System (IPAWS) and the
			 IPAWS Program Management Office in April 2007;
		Whereas in 2009, the Government Accountability Office
			 found that IPAWS had encountered shifting program goals, a lack of continuity
			 of planning, and poorly organized program information;
		Whereas the legislative bodies of several States have
			 called on Congress to analyze, evaluate, and assess current Federal, State,
			 territorial, tribal, and local public alert and warning systems, the methods
			 and approaches used by such systems, the potential for integrating such systems
			 and their resources, the effectiveness of such systems, and the ability of such
			 systems to simultaneously alert 100 percent of a geographic location, including
			 remote locations and especially those remote locations where surface
			 communications do not exist, have been compromised, or have been otherwise
			 rendered ineffective;
		Whereas natural disasters and terrorist attacks have
			 demonstrated that the United States requires the capability to give early
			 warnings and alerts to all people in danger and especially to special needs
			 populations, including children, persons who are disabled, persons with limited
			 English proficiency, persons who are confined to hospital or nursing home care,
			 and persons who, because of the digital divide or poverty, have limited access
			 to multiple broadcast and other communications pathways;
		Whereas to avoid overreach, public alerts and warnings
			 should be given only to those persons in danger, regardless of the size or form
			 of the targeted geographical area, whether it be a single home or location or
			 the entire Nation;
		Whereas there should be seamless cooperation,
			 coordination, and education with owners and operators of communications
			 facilities, including all 9–1–1 facilities and facilities of the Emergency
			 Alert System program and the National Oceanic and Atmospheric
			 Association;
		Whereas there should be renewed Federal support for
			 training, tests, exercises, and public education efforts in order that Federal,
			 State, territorial, tribal, local governments, the private sector, and the
			 people of the United States are aware and understand the functions of IPAWS and
			 have access to updates on threats and dangers at all times; and
		Whereas these functions should be coordinated by the
			 Federal Communications Commission, the Department of Homeland Security, the
			 Department of Commerce, and other appropriate Federal departments and agencies,
			 along with emergency response providers and users: Now, therefore, be it
		
	
		That—
			(1)the House of
			 Representatives should initiate and conduct analyses and hearings, acting
			 through appropriate House committees, to assess the financial and technical
			 resources that are required to realize the goals of the Integrated Public Alert
			 and Warning System; and
			(2)upon completion of
			 the hearings, the committees should cooperate to jointly propose legislation,
			 and utilize such other means and technologies as may be available, to provide
			 for a comprehensive public alert and warning system for the United
			 States.
			
